DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 09/01/2022.
Claims 1, 15, 18, 22, and 23 are amended. Claims 10, 11, 17, and 20 are cancelled. Claims 1-9, 12-16, 18, 19, and 21-23 are considered in this Office Action. Claims 1-9, 12-16, 18, 19, and 21-23 are currently pending. 

Response to Amendment 
Applicant’s arguments and amendments necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 112(b). An updated 112(b) rejections will address applicant’s amendment.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 101. An updated 101 rejections will address applicant’s amendment.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 103. An updated 103 rejections will address applicant’s amendment.

Response to Argument
Applicant’s amendments and arguments regarding the 35 U.S.C. 112(b) rejection have been considered, and persuasive.  
Applicant amended claims 18 and 23 and cancelled claim 20 to overcome the 112(b) rejection on regard. Examiner notes that the amendments overcomes the 112(b) rejection, and therefore rejection is withdrawn.
Applicant’s amendments and arguments regarding the 35 U.S.C. 101 rejection have been considered, and however they are primary raised in light of application amendments, and therefore an updated 101 rejections will address applicant’s amendment. 
Applicant asserts that the amended claims recite a power conservation device and that the claimed power conservation strategies include drawing power from the power storage device as discussed below. The power storage device, and drawing power from the power storage device, are "additional elements" under the 101 analysis. These elements are not "generic computing elements" used to perform an abstract ideas but rather are concrete and tangible claimed features beyond a computer! technological environment. Accordingly, Applicant submits the 101 rejections can be withdrawn.
The examiner respectfully disagrees. The examiner notes that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein  the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2) (III)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are:  A building energy management system, comprising: a computing device configured to obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building; automatically select data from the set of available data regarding power consumption of the building, extract essential features of the data, determine a basis function for a model based on the essential features, generate a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building, implement power conservation strategies based on the prediction, and drawing power storage device as part of the conservation strategy. Claim 1 recites substantially recite the same limitation as claim 15 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to building management system, computing device, obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building(pre-solution activity), a computing device operable to effect power usage of a building(recited at high level), implement power conservation strategies based on the prediction(recited at high level and amounts to post solution activity), communicate information to a user, and drawing power storage device as part of the conservation strategy (recited at high level and amounts to post solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, Applicant’s amendments and arguments regarding the 35 U.S.C. 101 rejection have been considered, and are not persuasive, and therefore an updated 101 rejections will address applicant’s amendment. 
Applicant’s amendments and arguments regarding the 35 U.S.C. 103 rejection have been considered, and however they are primary raised in light of application amendments, and therefore an updated 103 rejections will address applicant’s amendment. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-16, 18, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-9, 12-16, 18, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9, 12-14, 21, and 22) and the system (claims 15-16, 18, 19, and 23) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein  the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2) (III)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are:  A building energy management system, comprising: a computing device configured to obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building; automatically select data from the set of available data regarding power consumption of the building, extract essential features of the data, determine a basis function for a model based on the essential features, generate a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building, implement power conservation strategies based on the prediction, and drawing power storage device as part of the conservation strategy. Claim 1 recites substantially recite the same limitation as claim 15 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to building management system, computing device, obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building(pre-solution activity), a computing device operable to effect power usage of a building(recited at high level), implement power conservation strategies based on the prediction(recited at high level and amounts to post solution activity), communicate information to a user, and drawing power storage device as part of the conservation strategy (recited at high level and amounts to post solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: building management system, computing device, obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building(pre-solution activity), a computing device operable to effect power usage of a building(recited at high level), implement power conservation strategies based on the prediction(recited at high level and amounts to post solution activity), communicate information to a user, and drawing power storage device as part of the conservation strategy (recited at high level and amounts to post solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0026) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims recite additional elements such as the end-application is a Building Energy Management System, data stored in cloud data storage or data storage local to the building, climate system, and lighting system, a computing device is configured to implement power conservation strategies in the building by changing set points for the electrical system of device in the building (recited at high level and amounts to post solution activity), communicating the prediction to a source of electrical power for implementation of power conservation strategies(recited at high level and amounts to post solution activity), and a security system, and electrical system or device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0026) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-9, 12-16, 18, and 20-23 rejected under 35 U.S.C. 103 as being unpatentable over Melvin A. Jones (US 2011/0313578 A1, hereinafter “Jones”) in view of Hyun Jin Yoon (US 2014/0107851 A1, hereinafter “Yoon”) in view of Kirk Drees (US 2016/0377306 A1, hereinafter “Drees”).
Claims 1/15:
Jones teaches:
A method for predicting power consumption of a building (para. 0008 method estimates the amount of energy that would have been consumed by the facility but for the implementation of energy efficiency or conservation measures and system), comprising: selecting data from a set of available data regarding power consumption of a building (Para. 0052 gathering system that in turn provides data to computing system 10 can electronically collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA) ); extracting essential features of the data (para. 0052 wherein the gathered data is extracted/selected over determined time interval and collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA)(essential features) ); determining a basis function for a model based on the essential features (para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28, as described below); generating a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building (para. [0063] At step 48, model generator 28 generates a neural network-based model 50 (FIG. 1) in response to the baseline energy consumption data and baseline facility condition data. Model 50 represents a facility's baseline energy use. As described below, model 50 can be used as a tool for projecting or estimating the amount of energy that would have been consumed by the facility but for the implementation of the energy efficiency or conservation measures in question); and communicating the prediction the building management systems computing device for implementing power conservation strategies based on the prediction ([0069] At step 54, model 50, in response to the actual facility condition data, produces a prediction or estimate of the amount of energy that the facility would have consumed had the energy-conserving or energy efficiency-enhancing measures not been implemented. [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored).  
While Jones teaches para. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building and para. 0052 gathering system that in turn provides data to computing system 10 can electronically collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA), it does not explicitly teach the following, however, Yoon teaches:
obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building ([0059] Next, the building operation information managing unit 220 serves to receive building operation information in which an operation characteristic of a building is reflected, and to store the building operation information in the storage unit 120. [0060] Meanwhile, the energy consumption information managing unit 230 serves to receive energy consumption information of the building that includes a monthly energy consumption amount based from at least previous one year, and to store the energy consumption information in the storage unit 120);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones and Yoon, because the references are analogous and compatible since they are directed to the same field of endeavor of energy management, to obtain a set of available data regarding power consumption of a building from at least one of electrical system or device in building and a legacy building management system in the building as taught in Yoon to Jones. Doing so would aid in generating an accurate and efficient model for energy saving based on building data.
While jones teaches in [0069] At step 54, model 50, in response to the actual facility condition data, produces a prediction or estimate of the amount of energy that the facility would have consumed had the energy-conserving or energy efficiency-enhancing measures not been implemented. [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored, it does not explicitly teach implementing power conservation strategies based on the prediction, however, Drees teaches:
implementing power conservation strategies based on the prediction ([0090] FIG. 4, memory 408 is shown to include an enterprise integration layer 410, an automated measurement and validation (AM&V) layer 412, a demand response (DR) layer 414, a fault detection and diagnostics (FDD) layer 416, an integrated control layer 418, and a building subsystem integration later 420. Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428, wherein [0094] demand response layer 414 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 418, changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner).
and drawing power storage device as part of the conservation strategy ([0090] FIG. 4, memory 408 is shown to include an enterprise integration layer 410, an automated measurement and validation (AM&V) layer 412, a demand response (DR) layer 414, a fault detection and diagnostics (FDD) layer 416, an integrated control layer 418, and a building subsystem integration later 420. Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428, wherein [0253] battery power inverter 1508 can be operated by controller 1514 to control the power input and/or power output of battery 1506. The power outputs of PV field power inverter 1504 and battery power inverter 1508 combine at POI 1510 to form the power provided to energy grid 1512. In some embodiments, building 1518 is also connected to POI 1510. Building 1518 can consume a portion of the combined power at POI 1510 to satisfy the energy requirements of building 1518. [0274] Controller 1514 may use battery 1506 to perform ramp rate control. For example, controller 1514 may use energy from battery 1506 to smooth a sudden drop in power output 1516 so that the absolute value of the ramp rate is less than a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones and Yoon with Drees, because the references are analogous and compatible since they are directed to the same field of endeavor of energy management, to implement power conservation strategies based on the prediction of Jones and drawing power from battery to satisfy the energy requirements of building.  Doing so would aid in implementing power conservation strategies based on the prediction based on accurate and efficient model and saving energy.
Claim 15 is directed to a building energy management system for performing substantially similar limitations as those discussed above in the rejection of claim 1. Accordingly, Jones teaches a non-a building energy management system comprising a computing device operable to effect power usage of a building performing the limitations discussed above (paragraphs 0048-0050 describe a computing system capable of determining energy savings in an energy-consuming facility is illustrated by the steps shown in FIG. 2. The facility can be, for example, a commercial or residential building or group of such buildings. Although for purposes of illustration with regard to the exemplary embodiment of the invention, a facility is described that is involved in manufacturing, the facility can be involved in any sort of operations in which it is desirable to conserve energy or maximize energy use efficiency. For example, essentially all facilities that purchase electricity from utility companies for purposes such as heating, cooling and illuminating the facility desire to conserve energy or maximize efficiency). Accordingly, claim 15 is rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:
Jones teaches:
The method of claim 1, wherein the method is started automatically [Para. 0071 the system can automatically re-perform some or all of the above-described steps, especially steps 46 and 48, so as maintain a current baseline].  

Claim 3:
Jones teaches:
The method of claim 1, further comprising performing a query to identify the set of available data prior to the selecting step (para. 0052If the weather agency or data gathering system does not maintain a historical database of data gathered over the relevant time interval, computing system 10 can itself query the weather agency hourly over the relevant time interval until the data is collected).  
Claim 4:
Jones teaches:
The method of claim 1, wherein the set of available data further includes data provided by an external user, and wherein the selecting step includes selecting data the provided by an external user (para. [0058] at step 46, baseline energy consumed by the facility during the time interval is input. As with other data inputting steps, the user can be prompted through user interface 26 (FIG. 1). The user can manually enter energy data into a spreadsheet template, which converts the data for automated input to database 36). 

 Claim 5:
Jones teaches:
The method of claim 1, further comprising filtering and normalizing the data prior to the extracting step (para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28. Para. 0060 energy data should generally be converted (i.e., normalized) from monthly totals to daily averages, such as electricity in terms of kWh/day, and natural gas in terms of Btu/day.).  

Claim 7:
Jones teaches:
The method of claim 1, further comprising updating the model(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model).  

Claim 8:
Jones teaches:
The method of claim 7, wherein the updating includes identifying new data(para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state.).  

Claim 9:
Jones teaches:
The method of claim 1, further comprising communication prediction to a user (fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node). [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored).  

Claim 12:
Jones teaches:
The method of claim 1, wherein the set of available data further includes data stored in cloud data storage or data storage local to the building (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 13:
Jones teaches:
The method of claim 1, wherein the set of available data includes climate data(para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region).  

Claim 14:
Jones teaches:
The method of claim 1, wherein the set of available data includes information about the occupants of the building (para. 0009 the baseline facility conditions can further include facility occupancy data, representing the extent to which the facility is fully or partially occupied, and production or manufacturing data, representing the extent to which the facility is fully or partially engaged in its normal operations. [0053] Historical occupancy datasets can include, for example, the peak number of persons occupying the facility on each day of the time interval).

Claim 16:
Jones teaches:
The building energy management system of claim 15, further comprising a data storage device, and wherein the set of available data includes data from the data storage device (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 18:
Jones teaches:
The building energy manage system of claim 15 wherein the at least one electrical system or device includes one of a climate system, and lighting system, and a security system (para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region. ara. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).

Claim 19:
Jones teaches:
The building energy management system of claim 15, wherein the computing device is configured to identify new data and update the model based on the new data(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model. para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state).  

Claim 21:
Jones teaches:
The method of claim 1, further comprising communicating the prediction to a source of electrical power for implementation of power conservation strategies (fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node). [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored).  

Claim 22/23:
While Jones teaches fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node). [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored, however Drees teaches:
The method of claim 1, wherein the building energy management system the computing device implements power conservation strategies in the building by changing set points for the electrical system of device in the building ([0090]  FIG. 4, memory 408 is shown to include an enterprise integration layer 410, an automated measurement and validation (AM&V) layer 412, a demand response (DR) layer 414, a fault detection and diagnostics (FDD) layer 416, an integrated control layer 418, and a building subsystem integration later 420. Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428, wherein [0094] demand response layer 414 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 418, changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones and Yoon with Drees, because the references are analogous and compatible since they are directed to the same field of endeavor of energy management, to implement power conservation strategies based on the prediction by changing set points for the electrical system of device. Doing so would aid in implementing power conservation strategies based on the prediction based on accurate and efficient model and saving energy.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melvin A. Jones (US 2011/0313578 A1, hereinafter “Jones”) in view of Hyun Jin Yoon (US 2014/0107851 A1, hereinafter “Yoon”) in view of Kirk Drees (US 2016/0377306 A1, hereinafter “Drees”), as applied in claim 1, and further in view of Frank Altamura (US 2012/0240072 A1, hereinafter “Altamura”).
Claim 6:
While Jones teaches (para. 0046 describes that the model generator 28 and engine 30 can be portion of software tool for predicting outcome using neural network model, wherein the neural networks form these interconnected mathematical functions from the input pattern, not the input data, and apply continuously changing weights in response to the level of correlation. As a result, neural network models are able to extract the essential characteristics from numerical data as opposed to memorizing all of the data. Further [0046] describes model generator 28 and engine 30 can be portions or components of a commercially available software tool 38 for predicting outcomes using a neural network mode. The “NEURALWORKS PREDICT” package is specifically directed to the use of a neural network to predict outcomes for any of a wide range of problems. With only minimal user involvement, “PREDICT” addresses the issues associated with building models from empirical data. “PREDICT” analyzes input data to identify appropriate transforms, partitions the input data into training and test sets, selects relevant input variables, and then constructs, trains, and optimizes a neural network tailored to the problem. The data captured is used by the model generator 28 and engine 30 to generate energy efficiency outcome (Fig. 2), while fig, 3 and paragraph [0057] describe/illustrate analysis relying on a sinusoidal function (which are based on the model generator and engine described in paragraph [0046]), which fall under the scope of spectral analysis according to the following reference– e.g., “Spectral analysis provides a means of measuring the strength of periodic (sinusoidal) components of a signal at different frequencies”), it does not explicitly teach spectral analysis, however Altamura teaches:
The method of claim 1, further comprising analyzing the data by spectral analysis in order to identify the essential features ([0041] collecting, analyzing and displaying energy data comprises collecting energy data, such as energy consumption data, from a facility or facility subsystem. The energy data may then be stored in a cell among a matrix of cells for intensity transform (or spectral) analysis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones and Yoon with Drees, because the references are analogous and compatible since they are directed to the same field of endeavor of energy management, to use spectral analysis in analysis power consumption data. Doing so would aid in generating an accurate and efficient model for energy saving based on building data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110257911 A1
SYSTEMS AND METHODS FOR DETECTING CHANGES IN ENERGY USAGE IN A BUILDING
Drees; Kirk H. et al.
US 20160179159 A1
ENERGY SERVICES RECOMMENDATION ENGINE
van Campen; Jacques Roland et al.
US 20140114489 A1
SUSTAINABLE ENERGY EFFICIENCY MANAGEMENT SYSTEM
Duff; John M.
US 2010/0306001 A1
SYSTEM AND METHOD FOR DYNAMIC MULTI-OBJECTIVE OPTIMIZATION OF MACHINE SELECTION, INTEGRATION AND UTILIZATION
Frederick Discenzo



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683